Citation Nr: 1454155	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  14-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD and/or herbicide exposure.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran had active military service from March 1954 to August 1974, followed by 10 years of Reserves service.  His awards include the Combat Action Ribbon for service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

Regarding hypertension, the Veteran was denied entitlement to service connection for hypertension in a March 1987 rating action.  In June 2011, additional relevant service treatment records (STRs) were associated with the claims file.  Although these service records were not associated with the claims file at the time of the prior rating decision, as service department records they were constructively of record.  Because the newly associated STRs are relevant official service department records that existed at the time of the prior denial but had not been associated with the claims file, VA must reconsider the original claim on a de novo basis.  See Vigil v. Peake, 22 Vet. App. 63 (2008); 38 C.F.R. § 3.156(c) (2014).  Thus, the claim will be considered on its merits, without the need for the Veteran to reopen the previously denied claim.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a TDIU and service connection for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Since October 14, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to due to such symptoms as depressed mood, anxiety, chronic sleep impairment, constricted affect, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, difficulty in adapting to stressful circumstances, anger, irritability, intrusive thoughts, isolation, hypervigilance, exaggerated startle response, flashbacks, and nightmares.


CONCLUSION OF LAW

Effective October 14, 2010, the criteria for a rating of 50 percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The duty to notify was satisfied prior to the decision on appeal by way of a letter sent to the Veteran in November 2010 that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of STRs, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified relevant VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records relevant to PTSD that VA should seek to obtain on his behalf.

During the appeal period, the Veteran was provided with VA examinations in November 2010 and February 2013.  The Board finds that the resulting reports are adequate, as the examiners reviewed the claims file and treatment records, examined the Veteran in person, discussed his medical history, and described his disabilities and symptoms in detail.  The Veteran has not reported, nor does the record show, that his PTSD has worsened in severity since the most recent examination in February 2013.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Veteran's service-connected PTSD is currently rated 30 percent disabling, effective November 3, 2010.  On November 3, 2010, the RO contacted the Veteran to clarify his claim.  However, the record shows that the increased rating claim was first received on October 14, 2010.  The Board thus finds that the Veteran filed an increased rating claim on October 14, 2010, and the appeal period before the Board begins on that date.  

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs)(including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The Board has also considered the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 21 and 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Following a review of the record, which includes VA treatment records, the Veteran's lay statements, and VA examination reports, the Board finds that preponderance of the evidence shows that his PTSD warrants a rating of 50 percent for the entire appeal period.  The Board finds that his PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, constricted affect, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, difficulty in adapting to stressful circumstances, anger, irritability, intrusive thoughts, isolation, hypervigilance, exaggerated startle response, flashbacks, and nightmares.

Conversely, the Board finds that during the entire appeal period the Veteran's symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

In this regard, there is no evidence in the record of: obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform ADLs (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

On the contrary, the evidence shows consistently normal and unremarkable speech.  The Veteran's impulse control was consistently found to be good, moderate, or fair, and while he is easily irritated he had no periods of violence.  At appointments he was always oriented times three and appropriately groomed and hygienic.  His thought processes were observed to be unremarkable, clear, coherent, without cognitive impairment, and normal, if occasionally tangential.  His behavior was always appropriate and he has success in ADLs.  The November 2010 VA examiner specifically found no obsessive or ritualistic behavior.

As to memory impairment, the Veteran's memory was found to be normal or good in November 2010, January 2011, July 2011, and February 2013.  There is a single report of moderate memory impairment in an April 2011 VA treatment record.  A 50 percent disability rating contemplates impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  The Board does not find the single report of moderate impairment more closely approximate the severe type of memory loss (names of close relatives, own occupation, or own name) contemplated by a higher rating.

The record contains one report of suicidal ideation after the Veteran and his wife lost their jobs in 2010.  The January 2011 VA treatment record describing this incident states that the Veteran had no intent, plan, or current ideation, and that suicide is against his religion and he could not do it because of his wife and daughter.  Outside of this report, the Veteran has consistently denied suicidal ideation (see VA treatment records dated January 2010, January 2011, March 2011, April 2011, February 2013, and both VA examination reports).  He has no history of attempts.  While suicidal ideation is a serious symptom, the Board finds that a single incident of ideation without intent or plan, taken in context with many denials of ideation, is not sufficient to warrant a 70 percent evaluation.

Treatment records show that the Veteran demonstrated depressed mood, anxiety, and disturbances of motivation and mood throughout the appeal period.  In a January 2010 VA treatment record he reported being depressed several days per week.  However, there is no evidence that the depression was near-continuous such that it affected his ability to function independently, appropriately, and effectively.  Thus, the Board finds that his depression symptoms are sufficiently contemplated by a 50 percent rating.  His anxiety was described as severe or serious in VA treatment records dated March 2011 and April 2011.  In November 2010 he reported panic attacks a couple of times per month, and in February 2013 he was having them more than once a week.  This degree of panic is consistent with a 50 percent disability rating, but does not rise to the level of near-continuous contemplated by a 70 percent rating. 

As to an ability to establish and maintain effective relationships, the evidence shows that the Veteran has good relationships with his wife, one of his daughters, and the two grandchildren via that daughter.  In a July 2011 treatment record he stated that he "lives for" them.  He has been married for 52 years and reported being very satisfied with the marriage.  However, his other daughter has "disowned them" over a money conflict and stopped talking to them a couple years before 2011, and he does not speak to her six children.  In January 2011 he reported that he was pretty isolated from people outside of his family, but had two friends, one of whom is like a daughter.  He used to be involved in his church but the evidence shows he became more reclusive and isolated as his symptoms worsened.  Thus, the evidence shows difficulty establishing and maintaining effective relationships, but reflects neither an inability to do so, nor the total social impairment consistent with an evaluation in excess of 50 percent.

The evidence shows that the Veteran and his wife both lost their jobs when their employer closed in 2010, leading to an exacerbation of PTSD symptoms.  In February 2011, after basement flooding and car problems the Veteran stated that these are "normally small issues but because his PTSD symptoms have been worse than normal lately, they have been quite stressful."  In a July 2011 treatment record, his wife had undergone cancer treatment and his daughter had serious medical problems.  In each of these situations, VA mental health personnel noted moderate symptoms, and effects on mood (more depressed and anxious) and family relations (more irritable and easily angered).  Thus, the evidence shows difficulty adapting to stressful circumstances that lead to increased deficiencies in the areas of family relations and mood.  However, the difficulty did not lead to deficiencies in work/school, judgment, or thinking; thus the Board finds that the level of impairment contemplated by a 70 percent rating is not shown.

The Veteran consistently denied delusions and hallucinations until a February 2013 VA treatment record in which he reported seeing shadows of people moving across the wall in his home and feeling that the shadows are following him.  He experienced this daily for about five minutes and was able to discuss it with his wife.  The VA mental health professional described this phenomenon more as flashbacks than as persistent hallucinations.  This symptom did not result in deficiencies in most areas.

Neither of the VA examiners found that the Veteran was totally occupationally and socially impaired.  The Veteran retired from a career as a physical therapist when he reached retirement age in 2000.  From 2000 to 2010 he worked part time as a bartender.  When his place of employment closed in 2010, he lost the job and has not worked since.  The 2010 VA examiner opined that the Veteran's anxiety, including panic attacks, could affect his productivity and reliability in a job setting if he were employed, but found the symptoms to be mild overall.  The 2013 VA examiner found mild or transient symptoms of PTSD resulting in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  As discussed above, the Veteran's social impairment is significant but he is still able to enjoy close relationships with several family members and one or two friends.

The Board notes that the evidence of record shows that the Veteran has additional symptomatology that is not enumerated in the rating criteria, including anger, intrusive thoughts, isolation, hypervigilance, exaggerated startle response, flashbacks, and nightmares.  VA treatment records dated in February 2011, March 2011, and April 2011 also include descriptions of "severe" symptoms.  While these symptoms contribute to his impairment, the evidence does not show that the social and occupational impairment results in deficiencies in most areas.  Thus, a rating in excess of 50 percent is not warranted for these symptoms.

During the appeal period, the Veteran's GAF scores have reflected mild to moderate symptoms, ranging from 55 to 65.  These scores are in keeping with his moderate symptoms (e.g., flat affect, panic attacks), moderate difficulty in social, functioning (e.g., few friends), and some mild symptoms and impairment (e.g., depressed mood but some meaningful interpersonal relationships).  He has not been assigned any GAF scores below 55 that would indicate more serious symptoms.  Taking the Veteran's history and all of the evidence into account, the Board finds that the GAF scores accurately describe the Veteran's moderate symptomatology, consistent with a 50 percent disability rating.

The Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have most nearly approximated the criteria for a 50 percent rating for the entire appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert.

Other considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal period and therefore staged ratings are not appropriate.  Francisco.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected PTSD.  That disability is characterized by depressed mood, anxiety, chronic sleep impairment, constricted affect, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective social relationships, difficulty in adapting to stressful circumstances, and irritability.  These manifestations are contemplated in the rating criteria.  The Board has also considered symptoms of anger, intrusive thoughts, isolation, hypervigilance, exaggerated startle response, flashbacks, and nightmares, that are not found in the rating schedule and concluded that the Veteran's overall impairment most nearly approximates reduced reliability and productivity.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.


ORDER

Subject to the law and regulations governing payment of VA monetary benefits, effective October 14, 2010, a 50 percent rating for PTSD is granted.


REMAND

The Veteran seeks service connection for hypertension, including as secondary to PTSD and/or herbicide exposure.  For the following reasons, this claim must be remanded.

The Veteran reported on several occasions that he received VA treatment for hypertension as early as 1979.  However the earliest VA treatment records associated with the claims file are dated December 1985.  In his May 1986 original claim, the Veteran reported that he received treatment at the Fort Myers VA Medical Center (VAMC) in 1979, and at the Wilmington VAMC beginning in 1980.  He also reported that he was treated at the Philadelphia Navy Hospital at some point between 1980 and 1986.  In a November 2010 submission he reported that he had attempted to obtain these records but was told that they were archived in the basement of the VA facility.  On remand, these treatment records should be sought and obtained.

Additionally, the Veteran makes several references to a 1974 separation examination that shows he had hypertension in service.  The STRs of record do not include a 1974 separation examination.  They do include a 1978 Quadrennial examination that occurred during the Veteran's Reserves service that states hypertension is suspected.  It is unclear whether the Veteran is referring to the 1978 examination, or if the claims file is missing relevant STRs.  On remand, the RO should attempt to obtain any 1974 separation examination that may exist.

The Veteran has not been provided a VA examination and medical opinion addressing service connection for hypertension.  Some VA treatment records indicate that the Veteran's hypertension may be aggravated by his PTSD.  Specifically, treatment records dated in June 2000 and March 2002 state that he has "white coat hypertension," suggesting a psychological component to his hypertension.  An April 2011 nursing note states that that Veteran has a "history of PTSD and requires time to relax before blood pressure is recorded."  A February 2011 psychotherapy note discusses hypertension and rising blood pressure in connection with PTSD symptoms.  A psychotherapy note from April 2011 states, "the cause of his high blood pressure is possibly a result of the many years of...PTSD symptoms that he has lived with for several decades."  The Board finds that a remand is necessary in order to address this issue.

In his October 2010 claim, the Veteran stated that he is unable to work full time and indicated that this is due in part to his hypertension and service-connected PTSD.  In light of the remand of the Veteran's service connection claim, the Board finds that the Veteran's TDIU claim is intertwined with the adjudication of that issue.  

The Veteran must also be provided with notice regarding the TDIU claim and the secondary theory of service connection.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notice letter regarding the evidence and information necessary to substantiate claims of entitlement to a TDIU and secondary service connection.

2.  Obtain any VA treatment records, physically or electronically, from the Fort Myers VAMC dated in 1979, the Wilmington VAMC from 1980 to 1985, and the Philadelphia Navy Hospital from 1980 and 1986.

3.  Make another attempt to obtain any available 1974, service separation examination report.  All attempts to secure this record, and any response received, should be documented.  If advised that these records are unavailable, issue a Formal Finding of Unavailability and notify the Veteran of that fact and of the forms of evidence he may submit in lieu of this. 

4.  After associating any additional treatment records with the claims file, schedule the Veteran for an appropriate VA examination to address the etiology of his hypertension.  The examiner should review the Veteran's claims file in conjunction with his examination, then state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension:

a)  had its onset by August 30, 1974, or is otherwise related to any disease or injury in service;

b)  manifested to a degree of 10 percent by August 30, 1975 (predominantly systolic of 160 or more and diastolic of 90 or more, OR diastolic predominantly 100 or more and requiring continuous medication);

c)  was caused or aggravated (permanently worsened beyond its normal progression) by his service-connected PTSD;

The examiner should provide a complete rationale for any opinion expressed.  If it is determined that a medically sound opinion cannot be reached without resorting to speculation, please provide an explanation why.

5.  After undertaking any additional development as may become indicated, including regarding the TDIU aspect of the appeal, readjudicate the claims.  If any action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


